[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S POST JUDGMENT REVISED MOTION FOR CONTEMPT: MOTION FOR FINDING OF ARREARAGE and MOTION FOR ORDER OF PAYMENT DATED JUNE 18, 1999
The court has read all the transcripts constituting the hearings before Mr. Driscoll, Judge Referee. The current motion alleges that it
         "___ requires only that a mathematical error in CT Page 14781 computation, in accordance with the court's decisions Driscoll, J. be corrected."
A review of all the transcripts convinces this court that both parties claimed credit for payments of a questionable nature in their respective efforts to recoup from the other party. In the present motion the plaintiff seeks recovery of $55,072. The opinion of Driscoll, J. dated January 14, 1997 found that the defendant owes the plaintiff $7,160 for college expenses she paid over the 50/50 split. No findings were made to explain the number arrived at of $7,160. This court cannot retry the evidence since only the trial judge had the advantage of assessing the credibility of the witnesses.
This court declines to do what plaintiff's motion seeks and it is therefore denied.
HARRIGAN, J.